SPRUILL v. STATE



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:SPRUILL v. STATE

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




SPRUILL v. STATE2018 OK CR 26Case Number: F-2016-629Decided: 07/19/2018ETHAN JOHNSON SPRUILL, Appellant v. STATE OF OKLAHOMA, Appellee.
Cite as: 2018 OK CR 26, __  __


 


ORDER GRANTING MOTION FOR PUBLICATION


¶1 On May 17, 2018, a Summary Opinion was handed down in the above-styled proceeding. The opinion, amongst other things, addressed the applicability of 21 O.S.2011, § 1289.25, to the facts of this case. On May 29, 2018, the State of Oklahoma, by and through Mike Hunter, Attorney General of Oklahoma, and Theodore M. Peeper, Assistant Attorney General, filed a Motion for Publication and Brief in Support in the above-referenced matter.
¶2 For good cause shown, the Court GRANTS the State's request for publication, and the Summary Opinion, as corrected, is hereby released for publication. See A.R.M. v. State, 2011 OK CR 24, 260 P.3d 434.
¶3 IT IS THEREFORE THE ORDER OF THIS COURT that the Summary Opinion, as corrected and paragraphed, is hereby AUTHORIZED FOR PUBLICATION.
¶4 The Clerk of this Court is directed to transmit a copy of this order to the Court Clerk of Cleveland County; the District Court of Cleveland County, the Honorable Lori Walkley, District Judge; and counsel of record.
¶5 IT IS SO ORDERED.
¶6 WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 19th day of July 2018.

/S/GARY L. LUMPKIN, Presiding Judge
/S/DAVID B. LEWIS, Vice Presiding Judge
/S/ROBERT L. HUDSON, Judge
/S/DANA KUEHN, Judge
/S/SCOTT ROWLAND, Judge

ATTEST:
John D. Hadden
Clerk



Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



Oklahoma Court of Criminal Appeals Cases
 CiteNameLevel
 2011 OK CR 24, 260 P.3d 434, A.R.M. v. STATEDiscussed
Title 21. Crimes and Punishments
 CiteNameLevel
 21 O.S. 1289.25, Physical or Deadly Force Against IntruderCited


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA